Case 6:17-cr-00040-JCB-KNM Document 273 Filed 08/12/20 Page 1 of 9 PageID #: 1849




                                      6:17-cr-00040-1

                               United States of America
                                          v.
                              Theodore Robert Wright, III


                                         ORDER

                  Now before the court is defendant’s motion (Doc. 269) to
              reduce his term of imprisonment pursuant to 18 U.S.C.
              § 3582(c)(1)(A). For the reasons set forth below, the court finds
              that the motion should be and hereby is denied.
                                       Background
                  In 2017, defendant pleaded guilty to conspiracy to commit
              wire fraud and conspiracy to commit arson of property used
              in interstate and foreign commerce or used in an activity af-
              fecting interstate or foreign commerce, in violation of 18
              U.S.C. §§ 1349 & 844(n) & (i). Defendant was sentenced to 65
              months of imprisonment, to be followed by three years of su-
              pervised release. He is reportedly scheduled for release on
              February 6, 2022, and is confined at FCI Big Spring.
                 On June 23, 2020, the court received defendant’s motion to
              be released. Defendant invoked 18 U.S.C. § 3582(c)(1)(A). On
              July 1, 2020, the government responded in opposition to de-
              fendant’s motion.
                                         Analysis
                  18 U.S.C. § 3582(c) prohibits a court from modifying a term
              of imprisonment once imposed except in the circumstances
              defined in that subsection. As relevant here, that subsection
              allows reducing a term of imprisonment—sometimes called
              compassionate release—if (1) a certain motion is made and
              (2) the court makes certain findings. 18 U.S.C. § 3582(c)(1)(A).
Case 6:17-cr-00040-JCB-KNM Document 273 Filed 08/12/20 Page 2 of 9 PageID #: 1850




                  Defendant, as the movant, bears the burden of showing his
              eligibility for relief under that provision. United States v. Rob-
              erts, 2020 WL 2130999 (W.D. La. 2020). Any such sentence re-
              duction “is discretionary, not mandatory.” United States v.
              Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The court first ad-
              dresses the existence of a motion required by § 3582(c)(1)(A)
              and then turns to the findings required for a reduction.
              I. Motion required by statute
                  A. Until recent years, § 3582(c)(1)(A) allowed a reduction
              in a term of imprisonment only upon motion of the Director
              of the Bureau of Prisons. The First Step Act of 2018, Pub. L.
              115-391, amended that statute to allow judicial consideration
              of a sentence reduction if a defendant moves for that relief af-
              ter either:
                 [1] the defendant has fully exhausted all administra-
                     tive rights to appeal a failure of the Bureau of Pris-
                     ons to bring a motion on the defendant’s behalf or
                 [2] the lapse of 30 days from the receipt of such a re-
                     quest by the warden of the defendant’s facility,
                 whichever is earlier[.]
              18 U.S.C. § 3582(c)(1)(A) (line breaks and indentation altered).
              Put differently, the statute’s timing requirement for a defend-
              ant’s motion is met upon the earlier of either [1] exhaustion of
              administrative appeals or [2] a 30-day waiting period from the
              warden’s receipt of a request for the Bureau to bring a motion
              on the defendant’s behalf.
                  Thus, § 3582(c)(1)(A) does not require a defendant to ex-
              haust administrative-appeal rights before bringing a motion,
              provided that the defendant instead waits 30 days from the
              warden’s receipt of a request for the Bureau to bring a motion
              on the defendant’s behalf. To be sure, the law in many other
              contexts requires the exhaustion of administrative appeals be-
              fore judicial review. But the statutory design here appears to
              reflect the First Step Act’s concern with terminally-ill


                                            -2-
Case 6:17-cr-00040-JCB-KNM Document 273 Filed 08/12/20 Page 3 of 9 PageID #: 1851




              defendants, whose death trajectory may have been expected
              to incentivize their prompt use of administrative appeals so
              that they may bring a court motion even before the 30-day
              waiting period expires. See generally 18 U.S.C. § 3582(d) (re-
              quiring, for terminally-ill defendants, that the Bureau process
              their requests for sentence reduction within 14 days of the re-
              ceipt of such requests).
                  B. Defendant’s motion represents that, on May 8, 2020,
              defendant sent a request to his prison’s warden for compas-
              sionate release. Doc. 269 at 5. But the copy of the request that
              defendant attaches to his motion as an exhibit is undated. See
              Doc. 269-1. The government argues that Wright “provides no
              support for his claim” that the request was submitted on May
              8, 2020. Doc. 272 at 12. The court need not resolve this issue
              because, even if Wright had submitted his request on May 8,
              his motion would still be denied.
              II. Findings required by statute
                 A. Even with a sufficient motion filed, § 3582(c)(1)(A) does
              not allow a sentence reduction unless, after considering the
              applicable factors in § 3553(a), the court makes two findings:
                 [1] that
                     (i) extraordinary and compelling reasons warrant
                         such a reduction; or
                     (ii) the defendant is at least 70 years of age, has
                          served at least 30 years in prison, pursuant to a
                          sentence imposed under section 3559(c), for the
                          offense or offenses for which the defendant is
                          currently imprisoned, and a determination has
                          been made by the Director of the Bureau of Pris-
                          ons that the defendant is not a danger to the
                          safety of any other person or the community, as
                          provided under section 3142(g);
                 and




                                            -3-
Case 6:17-cr-00040-JCB-KNM Document 273 Filed 08/12/20 Page 4 of 9 PageID #: 1852




                 [2] that such a reduction is consistent with applicable
                     policy statements issued by the Sentencing Com-
                     mission[.]
              18 U.S.C. § 3582(c)(1)(A) (line breaks altered).
                  The statute’s reference to “applicable policy statements”
              embraces § 1B1.13 of the Sentencing Commission’s Guidelines
              Manual. Section 1B1.13 is a “policy statement” and is applica-
              ble to a “reduction in term of imprisonment under 18 U.S.C.
              § 3582(c)(1)(A).” U.S.S.G. § 1B1.13, p.s.; accord id. comment.
              (background note stating that this policy statement imple-
              ments the directive in 28 U.S.C. § 994(a)(2) and (t) for the Com-
              mission to develop policy statements and to “describe what
              should be considered extraordinary and compelling reasons
              for sentence reduction, including the criteria to be applied
              and a list of specific examples”).
                 The November 2018 Guidelines Manual is the most recently
              published version. Its § 1B1.13 provides in full:
                 Upon motion of the Director of the Bureau of Prisons
                 under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
                 term of imprisonment (and may impose a term of su-
                 pervised release with or without conditions that does
                 not exceed the unserved portion of the original term of
                 imprisonment) if, after considering the factors set forth
                 in 18 U.S.C. § 3553(a), to the extent that they are appli-
                 cable, the court determines that—
                 (1) (A) extraordinary and compelling reasons warrant
                         the reduction; or
                    (B) the defendant (i) is at least 70 years old; and (ii)
                        has served at least 30 years in prison pursuant
                        to a sentence imposed under 18 U.S.C. § 3559(c)
                        for the offense or offenses for which the defend-
                        ant is imprisoned;




                                            -4-
Case 6:17-cr-00040-JCB-KNM Document 273 Filed 08/12/20 Page 5 of 9 PageID #: 1853




                 (2) the defendant is not a danger to the safety of any
                     other person or to the community, as provided in
                     18 U.S.C. § 3142(g); and
                 (3) the reduction is consistent with this policy state-
                     ment.
              U.S.S.G. § 1B1.13, p.s.
                  The application notes to § 1B1.13 state that, provided the
              defendant is not a danger to any other person or the commu-
              nity, “extraordinary and compelling reasons” exist in the fol-
              lowing circumstances:
                 (A) Medical Condition of the Defendant.—
                     (i) The defendant is suffering from a terminal ill-
                         ness (i.e., a serious and advanced illness with an
                         end of life trajectory). A specific prognosis of life
                         expectancy (i.e., a probability of death within a
                         specific time period) is not required. Examples
                         include metastatic solid-tumor cancer, amyo-
                         trophic lateral sclerosis (ALS), end-stage organ
                         disease, and advanced dementia.
                     (ii) The defendant is—
                        (I)     suffering from a serious physical or med-
                                ical condition,
                        (II)    suffering from a serious functional or
                                cognitive impairment, or
                        (III)   experiencing deteriorating physical or
                                mental health because of the aging pro-
                                cess, that substantially diminishes the
                                ability of the defendant to provide self-
                                care within the environment of a correc-
                                tional facility and from which he or she
                                is not expected to recover.
                 (B) Age of the Defendant.—The defendant (i) is at
                    least 65 years old; (ii) is experiencing a serious de-
                    terioration in physical or mental health because of

                                             -5-
Case 6:17-cr-00040-JCB-KNM Document 273 Filed 08/12/20 Page 6 of 9 PageID #: 1854




                     the aging process; and (iii) has served at least 10
                     years or 75 percent of his or her term of imprison-
                     ment, whichever is less.
                 (C) Family Circumstances.—(i) The death or incapaci-
                    tation of the caregiver of the defendant’s minor
                    child or minor children. (ii) The incapacitation of
                    the defendant’s spouse or registered partner when
                    the defendant would be the only available care-
                    giver for the spouse or registered partner.
                 (D) Other Reasons.—As determined by the Director of
                    the Bureau of Prisons, there exists in the defend-
                    ant’s case an extraordinary and compelling reason
                    other than, or in combination with, the reasons de-
                    scribed in subdivisions (A) through (C).
              U.S.S.G. § 1B1.13, comment. (n.1). The commentary does not
              foreclose that extraordinary and compelling reasons might
              exist in other circumstances.
                 B. Application
                  Upon considering the applicable factors listed in 18 U.S.C.
              § 3553, the court is unable to find that a sentence reduction in
              this case is warranted. First, defendant has not carried his bur-
              den of persuading the court that he is not a danger to the
              safety of the community. See U.S.S.G. § 1B1.13(2). Defendant
              pleaded guilty to conspiracy to commit arson of property. The
              nature of this crime suggests that defendant is a danger to the
              community.
                  Second, and independently, defendant does not meet the
              age/time-served test for compassionate release, see 18 U.S.C.
              § 3582(c)(1)(A)(ii), and has not carried his burden of persuad-
              ing the court that “extraordinary and compelling reasons”
              warrant his early release, see 18 U.S.C. § 3582(c)(1)(A)(i). Alt-
              hough defendant reports several medical conditions, defend-
              ant has not shown that he is currently suffering from a termi-
              nal illness or other medical condition listed in application
              note 1(A) to § 1B1.13. He does not meet the age and time-

                                            -6-
Case 6:17-cr-00040-JCB-KNM Document 273 Filed 08/12/20 Page 7 of 9 PageID #: 1855




              served requirements of application note 1(B) or the family-cir-
              cumstances requirements of application note 1(C). And the
              Director of the Bureau of Prisons has not made the finding
              described in application note 1(D). Accordingly, the “extraor-
              dinary and compelling reasons” listed in that Guidelines com-
              mentary have not been proved here.
                 The court shares defendant’s concern about the effect of
              the COVID-19 outbreak in Bureau of Prisons facilities. Ac-
              cording to defendant’s doctor,
                    Because of the penetrance of the alpha-1 an-
                    titrypsin deficiency and immunoglobulin defi-
                    ciencies in his family, it is near medical certainty
                    that Theodore Wright manifests one or more of
                    these genetic disorders which increase the risk
                    of pneumonia and would increase his risk of
                    respiratory failure or death from COVID-19 in-
                    fection.
                    It is medically appropriate and necessary to
                    minimize Mr. Wright’s risk of exposure to coro-
                    navirus, as I have done with his family members
                    who are currently medically isolated for the du-
                    ration of the current virus epidemic in this coun-
                    try. With his medical predispositions, uninten-
                    tional virus exposure can cause a potentially fa-
                    tal infection.
              Doc. 269 at 8. The court is nonplused by the government’s
              whimsical suggestion that, “[p]erhaps Wright should be eval-
              uated by a pulmonologist.” Doc. 272 at 19.
                  Nevertheless, defendant’s concerns about COVID-19
              those concerns are not being ignored by the government. Sec-
              tion 12003(b)(2) of the Coronavirus Aid, Relief, and Economic
              Security Act, Pub. L. No. 116-136, “expand[s] the cohort of in-
              mates who can be considered for home release.” Pursuant to
              that provision, on April 3, 2020, Attorney General Barr issued
              a memorandum instructing the Bureau to maximize transfer


                                           -7-
Case 6:17-cr-00040-JCB-KNM Document 273 Filed 08/12/20 Page 8 of 9 PageID #: 1856




              to home confinement of “all appropriate inmates held at FCI
              Oakdale, FCI Danbury, FCI Elkton, and similarly situated
              BOP facilities where COVID-19 is materially affecting opera-
              tions.” See Memorandum from Attorney General William Barr
              to Director of Bureau of Prisons, Increasing Use of Home Con-
              finement at Institutions Most Affected by COVID-19 (April 3,
              2020), www.bop.gov/coronavirus/docs/bop_memo_home_
              confinement_april3.pdf. The court believes that Bureau of
              Prisons processes should be allowed to work, adapt to chang-
              ing circumstances, and determine if some type of furlough or
              temporary home confinement is appropriate.
                  Lastly, and independently, the court is not persuaded to
              exercise its discretion to afford an early release from prison in
              light of the § 3553(a) sentencing factors, which originally led
              the court to impose a 65-month prison sentence. Those factors
              include (1) the defendant’s personal history and characteris-
              tics; (2) his sentence relative to the nature and seriousness of
              his offense; (3) the need for a sentence to provide just punish-
              ment, promote respect for the law, reflect the seriousness of
              the offense, deter crime, and protect the public; (4) the need
              for rehabilitative services; (5) the applicable guideline sen-
              tence; and (6) the need to avoid unwarranted sentence dispar-
              ities among similarly-situated defendants. Consideration of
              those § 3553(a) factors here militates against reducing defend-
              ant’s sentence to time served. Defendant pleaded guilty to se-
              rious felony offenses including conspiracy to commit arson of
              property. When the court sentenced defendant, it followed
              the statutory mandate that it impose a sentence that was “not
              greater than necessary.” Defendant received a sufficient but
              judicious sentence of 65 months’ imprisonment, reduction of
              which would not be consistent with the pertinent sentencing
              factors.
                                        Conclusion
                  For the foregoing reasons, defendant’s motion for a reduc-
              tion of his term of imprisonment (Doc. 269) is denied.


                                            -8-
Case 6:17-cr-00040-JCB-KNM Document 273 Filed 08/12/20 Page 9 of 9 PageID #: 1857




                                So ordered by the court on August 12, 2020.



                                             J. C AMPBELL B ARKER
                                           United States District Judge




                                        -9-
